 

Caseé 1:19-cr-00717-LAK Document 32-1 Filed 02/14/20" “Page 1 of 2. . hs

5 | USDC SDNY
- BOCUMENT
| ELECTRONICABLY. FILED

 

   
  

UNITED STATES DISTRICT COURT

 

 

 

SOUTHERN DISTRICT OF NEW YORK a | DOC #: :
- - rr FFF FT ee ee x of ia, FEBT 4 2
» |, DATE FILED: _ Feo t 4 207 /
UNITED STATES OF AMERICA : ORDER .
-Ve- : 19 cri 717° (LAK) - of

DEMETRUES BELL,

Defendant.

WHEREAS, the Court issued a decision in the above-
referenced matter on January 16, 2020, entered on the same date
at Docket No. 24;

WHEREAS, the United States of America, by and through
Geoffrey S. Berman, United States Attorney, Nicholas S. Bradley,
of counsel, has requested an extension of the 30-day deadline
within which to file a Notice of Appeal of that decision as
required by Federal Rule of Appellate Procedure 4{b) (1) (B) (1)
and 18 U.S.C. § 3731;

WHEREAS, Federal Rule of Appellate Procedure 4(b) (4)
provides that “[u]pon a finding of excusable neglect or good
cause, the district court may - before or after the time has
expired, with or without motion and notice - extend the time to
file a notice of appeal for a period not to exceed 30 days from
the expiration of the time otherwise prescribed by this Rule
4(b)";

WHEREAS, the Government requests the extension to

 
Case 1:19-cr-00717-LAK Document 32-1 Filed 02/14/20 Page 2 of 2

enable the Solicitor General to review the Court’s decision and
determine whether to appeal the decision;

WHEREAS, the Court finds that the Government has
demonstrated good cause to extend the time to file a notice of
appeal for 30 days;

IT [IS HEREBY ORDERED that the Government’s deadline to
file a notice of appeal is extended by 30 days, until and
including March 19, 2020.

Dated: New York, New York
February /%, 2020

 

 
